Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Applicant’s arguments, filed 10/4/2021, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The Declaration of Dr. Kiser under 37 CFR 1.132 filed 10/4/2021 is insufficient to overcome the following grounds of rejection for the reasons given further below. 
Claims 1-2, 5-10, and 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over US 20040185095 to Franke in view of US 4792452 to Howard.  Franke teaches a method of treating epileptic seizures comprising administration of oxcarbazepine (paragraph 2).  Franke desires controlled-release formulations, and teaches the disadvantage of immediate formulations which cause an undesired rapid increase of the plasma level of the active metabolite monohydroxydihydrocarbamazepine (MHD), which is associated with undesired side effects such as nausea, dizziness and fainting, and taking multiple immediate release pills throughout the day has problems with patient compliance with taking the medication on the schedule directed by the doctor (paragraphs 4-5).  Franke teaches once-a-day administration (paragraph 6).   Franke teaches oxcarbazepine (a basic medicament) in an amount of 600 mg is used to treat seizures including tonic-clonic seizures (paragraph 99; claim 18).  

Howard discloses a controlled-release pharmaceutical formulation providing pH-independent drug release which overcomes the problems of bioavailability variation during therapy (col 1, lines 5-27).  The sustained release formulation of Howard provides release into media of differing pH and provides consistent sustained release of the drug inside and outside of the stomach (col 1, lines 15-57).  The formulation comprises a controlled-release formulation comprising a homogenous matrix comprising a medicament of a basic nature, a hydrocolloid gelling agent, such as hydroxymethyl cellulose (a matrix-forming polymer; a cellulosic polymer), polyvinylpyrrolidone, (a surface active agent; at least one agent that enhances the solubility of oxcarbazepine; a complexing agent), and an alginic acid polymer (a release promoting agent; an enteric polymer; a complexing agent; a pH modifying agent; a polymer having pH dependent solubility) (col 1, line 60 to col 4, line 14; col 9, lines 29-30).  The formulation may be tableted (Examples).  The ingredients are in the form of a homogeneous mixture (col 5, lines 7-19).  This meets the present claims, with the exception that Howard does not specify that the medicament of basic nature may be oxcarbazepine.
It would have been obvious to one of ordinary skill in the art to incorporate oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures. The controlled-release oxcarbazepine formulation will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by their doctor.  The expectation of success is high, as the formulation of Howard is designed for basic medicaments, and oxcarbazepine is a basic medicament.   It would have been obvious to use the formulation comprising oxcarbazepine to treat max levels of claims 2-3, it would have been obvious to one of ordinary skill in the art to minimize fluctuations between Cmin and Cmax of the monohydroxy derivative of oxcarbazepine, as Franke teaches that undesired rapid increase of the plasma level of the monohydroxy derivative of oxcarbazepine causes undesired side effects.   In the course of reducing undesired side effects, the artisan would find a steady-state Cmax level of the monohydroxy derivative of oxcarbazepine in the range of about 6 micrograms/ml to about 10 migrograms/ml and the range of about 2 migrograms/ml to about 5 migrograms/ml through routine experimentation.  Regarding claims 9-10, there are only two categories of people: adult and child.  As there are only two categories of people, adult or child, it would have been obvious to try either, as both adults and children suffer from seizures.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.
Applicant argues that the Declaration of Dr. Kiser filed 10/4/2021, previously presented in a related case, and the references in the IDS filed 10/4/2021 make it clear that there would not have been a motivation to modify Howard by incorporating oxcarbazepine because it is not basic in the context in which Howard uses that word, nor would such a combination by compatible with the operating principle of the reference.
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s argument that the Declaration of Dr. Kiser filed 10/4/2021, filed in another case, makes clear that there would not have been a motivation to modify Howard by incorporating oxcarbazepine, the examiner notes that the patentably of each application is decided on its own merits.   Regarding the argument in the declaration that although “basic,” when considered in isolation, is a very broad term, the artisan would limit the choices of possible basic compounds for incorporation into Howard to those . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



November 8, 2021